Citation Nr: 1012303	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left leg muscle 
damage.

2.  Entitlement to service connection for chronic 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

In June 2009, the Board remanded these two issues.  The 
Board also remanded the issues of entitlement to service 
connection for nerve damage of the left hand and the left 
leg.  In a January 2010 rating decision, the RO granted 
service connection for left arm ulnar neuropathy and left 
leg peripheral polyneuropathy.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence shows that the 
Veteran's current muscle damage of the left leg is related 
to the in-service burn on the left leg.

2.  The preponderance of competent and credible evidence 
shows no nexus between the post-service diagnosis of chronic 
obstructive pulmonary disease and service.





CONCLUSIONS OF LAW

1.  A left leg muscle injury was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  Chronic obstructive pulmonary disease  was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1101, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for muscle damage of 
the left leg.

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

The Veteran's service treatment records show that he 
sustained burns of the left calf from a flame thrower in a 
training accident.  The first matter is whether the 
appellant has a disability manifested by left leg muscle 
damage.  While the November 2009 VA examiner noted that a 
muscle in the left leg was not injured, destroyed, or 
traversed, that examiner did note that the muscle function 
in the left leg was not normal due to pain and walking 
difficulties from the left leg.  That examiner also made a 
diagnosis of "some muscle damage."  Similarly, the August 
2006 VA examiner noted that the left gastrocnemius and 
soleus were injured, destroyed, or traversed, and that the 
function of those two muscles was not normal in terms of 
comfort, endurance, and strength because of pain and an 
antalgic gait.  Therefore, the competent medical evidence 
shows that the claimant does have a disability manifested by 
muscle damage of the left leg. 

The August 2006 examiner could not determine whether the 
muscle damage was due to the in-service burn without 
resorting to mere speculation because there was no 
documentation of the degree of depth of the burn.  The 
November 2009 VA examiner, on the other hand, opined that it 
was likely that the in-service burn resulted in some muscle 
damage.

The Board has weighed the evidence of record and finds that 
there exists an approximate balance of evidence for and 
against the claim.  Simply put, the evidence is equally 
balanced as to whether the muscle damage of the left leg is 
due to the in-service burn.  When the evidence for and 
against the claim is in relative equipoise, by law, the 
Board must resolve all reasonable doubt in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this 
case, the evidence is equipoise.  Therefore, entitlement to 
service connection for muscle damage of the left leg is in 
order.  38 U.S.C.A. §§ 1110, 5107.
 
The benefit sought on appeal is allowed.

2.  Entitlement to service connection for chronic 
obstructive pulmonary disease 

VCAA
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April 2007 and July 2009 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  It is evident from the appellant's 
argument and contentions that he understands what is 
necessary to service connect his chronic obstructive 
pulmonary disease. 

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO 
obtained the claimant's service treatment records and 
treatment records from Dr. John Sutton.  The Veteran 
submitted private medical nexus opinions.  Pursuant to the 
remand, the RO asked the appellant in a July 2009 
correspondence to authorize the release of records from Dr. 
Van Johnson.  The claimant did not respond.  In November 
2009 the Veteran underwent a VA examination and the examiner 
rendered a medical opinion on the etiology of the chronic 
obstructive pulmonary disease.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The competent medical evidence shows that the Veteran has 
chronic obstructive pulmonary disease and that he had in-
service smoke exposure.  The Board has reviewed all of the 
evidence of record, to include the March 2007 statements of 
Drs. Johnson and Sutton as well as the reports of the 
September and November 2009 VA examinations.  The 
preponderance of most probative evidence is against finding 
a nexus between the post-service diagnosis of chronic 
obstructive pulmonary disease and service.

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical 
opinion may not be discounted solely because the doctor did 
not review the claims file.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).

Drs. Johnson and Sutton opined that it is as likely as not 
that the in-service smoke exposure contributed to the 
Veteran's chronic obstructive pulmonary disease.  Neither 
doctor provided a basis for his opinion, nor is there any 
evidence that either doctor reviewed the appellant's service 
treatment records.

In contrast, the VA examiners provided bases for their 
opinions.  The September 2009 VA examiner stated that 
rendering an opinion on a relationship between the chronic 
obstructive pulmonary disease and the 1952 burn injury would 
be mere speculation because the report of the Veteran's 
discharge examination shows that he denied any respiratory 
problems at that time, and chest exam was normal at that 
time.  

The November 2009 VA examiner opined that it is less likely 
than not (less than a 50/50 probability) that the chronic 
obstructive pulmonary disease was caused by or a result of 
the burns sustained in 1952.  That examiner noted that with 
burns or injuries to the lungs from smoke or thermal 
reasons, the symptoms occur either immediately or soon 
thereafter, and that there was no evidence of any lung or 
breathing problem when the appellant was admitted to a 
hospital for burn treatment.  The examiner added that there 
were no records over the 50-year period between the burn 
injury and the diagnosis of chronic obstructive pulmonary 
disease that would indicate pulmonary symptoms, let alone 
chronic obstructive pulmonary disease.  

The VA examiners had access to the Veteran's claims file, 
unlike the doctors who rendered favorable opinions.  The 
question, however, is whether the VA examiners were informed 
of relevant facts in rendering a medical opinion based on a 
review of the claims file that the other doctors did not 
consider.  Nieves-Rodriguez.  In this case, the VA examiners 
were aware of the appellant's negative service treatment 
records because they noted findings from those records in 
their reports.  In sum, the Board gives greater weight to 
the opinions of the VA examiners than to the opinions of the 
private doctors.

The only other evidence of record supporting the claim that 
chronic obstructive pulmonary disease is due to service are 
the statements of the Veteran.  Chronic obstructive 
pulmonary disease is a disability for which lay evidence of 
etiology is not competent nexus evidence.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a lay person 
untrained in the field of medicine, the claimant's opinion 
does not constitute competent medical evidence and lacks 
probative value.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Also, it is 
significant that the appellant is not claiming continuity of 
symptomatology.  Indeed, at the November 2009 VA 
examination, he denied a history of lung or breathing 
symptoms prior to 2006.  

While there is competent evidence that the Veteran now has 
chronic obstructive pulmonary disease, without competent 
evidence linking the disease to service, the benefit sought 
on appeal cannot be granted.  

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a muscle injury of the 
left leg is granted.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


